1    Matthew I. Knepper, Esq.
     Nevada Bar No. 12796
2
     Miles N. Clark, Esq.
3    Nevada Bar No. 13848
     Shaina R. Plaksin, Esq.
4    Nevada Bar No. 13935
     KNEPPER & CLARK LLC
5
     10040 W. Cheyenne Ave., Suite 170-109
6    Las Vegas, NV 89129
     Phone: (702) 825-6060
7    Fax: (702) 447-8048
     Email: matthew.knepper@knepperclark.com
8
     Email: miles.clark@knepperclark.com
9    Email: shaina.plaksin@knepperclark.com

10   David H. Krieger, Esq.
     Nevada Bar No. 9086
11
     HAINES & KRIEGER, LLC
12   8985 S. Eastern Ave., Suite 350
     Henderson, NV 89123
13   Phone: (702) 880-5554
     Fax: (702) 385-5518
14
     Email: dkrieger@hainesandkrieger.com
15
     Attorneys for Plaintiff
16
                                 UNITED STATES DISTRICT COURT
17

18                                   DISTRICT OF NEVADA

19   JANET HITCHCOCK,                           Case No.: 2:18-cv-01655-APG-GWF
20                  Plaintiff,
21
     vs.                                JOINT MOTION TO EXTEND TIME TO
                                        FILE STIPULATION OF DISMISSAL OF
22                                      EXPERIAN INFORMATION
     EXPERIAN INFORMATION SOLUTIONS,
23   INC.; EQUIFAX INFORMATION SERVICES SOLUTIONS, INC.
     LLC; and NATIONSTAR MORTGAGE LLC,
24                                      [FIRST REQUEST]
                 Defendants.
25

26

27

28   JOINT MOTION TO EXTEND TIME TO FILE STIPULATION OF DISMISSAL OF EXPERIAN
     INFORMATION SOLUTIONS, INC.[FIRST REQUEST] - 1
1           Plaintiff, Janet Hitchcock (“Plaintiff”) and Defendant Experian Information Solutions, Inc.
2
     (“Experian”) (collectively, the “Parties”), by and through their counsel of record, hereby move
3
     jointly to extend their deadline to file a Stipulation of Dismissal of Experian (30) thirty days:
4
            1. The Parties settled this matter on January 29, 2019.
5

6           2. The Parties are currently working on finalizing their Settlement Agreement.

7           3. The Parties request an extension of thirty days to file their Stipulation of Dismissal of
8
                Experian to allow Experian additional time to finalize the settlement agreement.
9
            4. Plaintiff agrees to file the Stipulation of Dismissal of Experian no later than May 8,
10
                2019.
11

12
          DATED April 12, 2019.
13    KNEPPER & CLARK LLC                                NAYLOR & BRASTER

14    /s/ Shaina R. Plaksin                              /s/ Jennifer L. Braster
15    Matthew I. Knepper, Esq.                           Jennifer L. Braster, Esq.
      Nevada Bar No. 12796                               Nevada Bar No. 9982
16    Miles N. Clark, Esq.                               Andrew J. Sharples, Esq.
      Nevada Bar No. 13848                               Nevada Bar No. 12866
17    Shaina R. Plaksin, Esq.                            1050 Indigo Drive, Suite 200
18    Nevada Bar No. 13935                               Las Vegas, NV 89145
      Email: matthew.knepper@knepperclark.com            Email: jbraster@nblawnv.com
19    Email: miles.clark@knepperclark.com                Email: asharples@nblawnv.com
      Email: shaina.plaksin@knepperclark.com
20                                                       JONES DAY
      HAINES & KRIEGER                                   Katherine A. Neben, Esq.
21                                                       3161 Michelson Drive
      David H. Krieger, Esq.                             Irvine, CA 92612
22    Nevada Bar No. 9086                                Email: kneben@jonesday.com
      8985 S. Eastern Avenue, Suite 350
23    Henderson, NV 89123                                Counsel for Defendant
24    dkrieger@hainesandkrieger.com                      Experian Information Solutions, Inc.
      Counsel for Plaintiff
25

26

27

28   JOINT MOTION TO EXTEND TIME TO FILE STIPULATION OF DISMISSAL OF EXPERIAN
     INFORMATION SOLUTIONS, INC.[FIRST REQUEST] - 2
1                                           Hitchcock v. Equifax Information Services LLC et al
                                                           Case No. 2:18-cv-01655-APG-GWF
2

3
                                     ORDER GRANTING
4
      EXTENSION OF TIME FOR PARTIES TO FILE STIPULATION OF DISMISSAL OF
5

6
                       EXPERIAN INFORMATION SOLUTIONS, INC.

7          IT IS SO ORDERED.

8          _________________________________________
           UNITED STATES DISTRICT COURT JUDGE
9
           DATED  this ____
           Dated: April     day of _________ 2019.
                        16, 2019.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   JOINT MOTION TO EXTEND TIME TO FILE STIPULATION OF DISMISSAL OF EXPERIAN
     INFORMATION SOLUTIONS, INC.[FIRST REQUEST] - 3
